982 F.2d 525
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sharlene GRIFFIN, Appellee,v.DILLARD DEPARTMENT STORES, INC., Appellant.
No. 92-2410.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 15, 1992.Filed:  December 30, 1992.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Sharlene Griffin appeals from an adverse jury verdict on her 42 U.S.C. § 1981 race discrimination claim, and from an adverse district court1 order which denied her relief on her Title VII and state law discrimination claims following trial.


2
Our review satisfies us that an opinion in this case would have no precedential value.  We further conclude that the district court's fact-findings are not clearly erroneous, that the jury's verdict is supported by the evidence, and that no error of law appears.


3
Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Howard F. Sachs, Senior United States District Judge for the Western District of Missouri